       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 1 of 40



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CENTER FOR PUBLIC INTEGRITY,         )
                                     )
                        Plaintiff,  )
                                     )
      v.                             ) Civil Action No. 1:19-cv-3265
                                     )
U.S. DEPARTMENT OF DEFENSE, et al., )
                                     )
                        Defendants. )
____________________________________)

                        DECLARATION OF HEATHER V. WALSH

       I, Heather V. Walsh, make the following declaration based on personal knowledge and

information made available to me in the course of my official duties:

1.     I am the Deputy General Counsel in the Office of Management and Budget’s (“OMB”)

Office of the General Counsel (“OGC”). Previously, I was an Assistant General Counsel in this

office, and I have worked at OMB since 2009.

2.     My office handles all requests submitted to OMB under the Freedom of Information Act

(FOIA), 5 U.S.C. § 552. One of my responsibilities is to supervise the staff responsible for

handling FOIA requests. Due to my official duties, I am familiar with the procedures followed

by OMB OGC in responding to FOIA requests. Additionally, I regularly work with OMB staff

across multiple components of the agency, and am therefore familiar with the breadth and variety

of OMB’s involvement in issues across the Federal Government.

3.     I am aware of OMB’s handling of the FOIA request at issue in this case, which was

submitted to OMB by Plaintiffs on September 30, 2019 (the “Request”).

4.     The purpose of this declaration is to describe the search conducted by OMB and the

application of FOIA exemptions to the documents that OMB processed in response to Plaintiff’s

FOIA Request.
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 2 of 40



                OMB’S PROCESSING OF PLAINTIFF’S FOIA REQUEST

5.     On September 30, 2019, OMB received Plaintiff’s FOIA request via email. A true and

accurate copy of the request is attached hereto as Exhibit 1. The request seeks “[a]ll records

reflecting any communication between officials and employees of [OMB] and the office of

Defense Department acting comptroller Elaine McCusker or other officials within the

comptroller’s [office] concerning the Ukraine Security Assistance Initiative, including but not

limited to letters, emails, memoranda, reports, appointment calendars, and telephone logs …

dated between April 2019 and the date [OMB] process[es] this request.” The request further

specifies that responsive records “should include any and all communications pertinent to

apportionment requests related to the funds for this initiative during this period.”

6.     The following day, on October 1, 2019, OMB acknowledged receipt of Plaintiff's FOIA

Request and assigned it OMB FOIA Number 2019-496. A true and accurate copy of the

acknowledgment is attached hereto as Exhibit 2.

7.     On October 30, 2019, Peter Smith, the Attorney for the Plaintiff, called OMB to inquire

about the status of his client’s FOIA request. That same day, Plaintiff filed a Complaint for

Declaratory and Injunctive Relief. The following day, on October 31, 2019, Plaintiff filed a

Motion for a Preliminary Injunction.

8.     In response to the Court’s Order of November 25, 2019, granting Plaintiff’s Motion for a

Preliminary Injunction, Defendants began coordinating on the processing of Plaintiff’s FOIA

requests. On December 12, 2019, Defendants jointly released 146 pages of records responsive to

Plaintiff’s FOIA requests and an additional 146 pages of responsive records on December 20,

2019. The December 20th production also included 15 pages of revisions to the December 12th

production reflecting additional disclosures. Additionally, Defendants are releasing additional

information from two pages previously produced to Plaintiff in the final production on December


                                                  2
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 3 of 40



20, 2019. The two pages are CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 025 and CPI v DoD 19-

3265 (D.D.C.) 20 Dec 19 073. Defendants are making this additional release concurrent with this

filing to be consistent with information released on duplicate pages in the December 20th

production.

9.     Defendants did not withhold in full any responsive pages. The entire production to

Plaintiff consisted of 292 pages.

                              ADEQUACY OF OMB’S SEARCH

10.    To expedite Plaintiff’s Request and because time was of the essence, Defendants

proposed that OMB would not need to independently conduct a redundant search for the

requested communications between OMB and the Department of Defense (“DoD”). Plaintiff did

not oppose this approach. DoD had already begun processing the documents, and Plaintiff’s

Request to OMB was fully subsumed by its FOIA request to DoD. As such, any responsive

documents in OMB’s custody and control would also be captured in DoD’s system of records

because Plaintiff sought from OMB only those communications exchanged between employees

of the two agencies. Hence, for purposes of meeting the Court’s production deadlines, OMB

relied upon DoD’s search results.

11.    Subsequent to the two productions in this case and while preparing to submit this

declaration, OMB released documents in another FOIA case, American Oversight v. Office of

Management and Budget et al., 19-cv-3213, on January 21, 2020. In that case, OMB provided

all of the sent emails of OMB’s Principal Associate Director Michael Duffey, which partially

overlapped with the production in this case insofar as it included communications between OMB

and DoD’s Office of the Under Secretary of Defense (Comptroller). In conducting the search in

that case, OMB relied on the documents it had collected in October 2019 from a back-end

electronic search of all OMB employees’ emails, calendars, and work folders. The back-end


                                                3
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 4 of 40



electronic search included the terms Ukraine, Ukraine Security Assistance Initiative, USAI or

Zelensk* (wild card). All of the terms used in running the October 2019 search were in the

disjunctive to ensure the broadest collection of documents on the topic.

12.     In OMB’s search for documents responsive for the January 21, 2020, production in the

American Oversight case, OMB did not identify any new records responsive to the Plaintiff’s

Request for communications between OMB and DoD that had not been previously disclosed to

Plaintiff in this case.

                          THE APPLICATION OF FOIA EXEMPTIONS

13.     Defendants did not withhold in full any responsive records, and therefore all

withholdings are represented by visible redaction markings on the productions. The redactions

that this declaration addresses involve information withheld under FOIA Exemptions 5 and 6 in

which OMB has equities. OMB provided input to DoD in the development of this Vaughn index

and I have personally reviewed it for accuracy in representing withholdings based on OMB’s

equities. A true and accurate copy of Defendants’ Vaughn Index is attached hereto as Exhibit 3.

Further, I have personally reviewed each of the responsive records.

14.     Defendants applied redactions to withhold information from the responsive records

pursuant to FOIA Exemptions 5 and 6. Exemption 5 protects from disclosure “inter-agency or

intra-agency memorandums or letters that would not be available by law to a party . . . in

litigation with the agency….” See 5 U.S.C. § 552(b)(5). Exemption 5 imports civil discovery

privileges into the FOIA, including the deliberative process privilege. Exemption 5 has been

construed to exempt documents or information normally privileged in the civil discovery

context, and incorporates the attorney work product, attorney-client, deliberative process, and the

Presidential Communications Privilege. Additionally, Exemption 6 protects against disclosure of




                                                 4
         Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 5 of 40



information that would constitute a clearly unwarranted invasion of personal privacy. This

includes information such as direct telephone numbers and email addresses.

                             DELIBERATIVE PROCESS PRIVELEGE

15.     The deliberative process privilege protects pre-decisional, deliberative communications

that are part of a process by which agency decisions are made. It protects opinions, advice,

evaluations, deliberations, proposals, or recommendations that form part of an agency decision-

making process, as well as the selection and sorting of factual information relied upon as part of

the decision-making process.

16.     For both productions in this matter, Defendants withheld information through redactions

marked for Exemption 5 on a total of 81 documents pursuant to the deliberative process

privilege. 1 See Vaughn Index attached as Exhibit 3, Doc. Nos. 1, 6, 8, 9, 11, 12, 13, 14, 15, 16,

17, 20, 21, 22, 23, 24, 25, 28, 30, 31, 33, 34, 35, 36, 37, 38, 40, 41, 42, 43, 44, 45, 46, 47, 49, 51,

52, 53, 54, 56, 57, 60, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 82, 83, 86,

92, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110 & 111. I have

reviewed each of these documents. With respect to the threshold requirement of Exemption 5,

Defendants determined that each of the 81 documents containing information that Defendants

withheld under Exemption 5 contained inter-agency or intra-agency communications.

17.     With respect to the remaining elements of the deliberative process privilege, OMB

determined that all of the information that Defendants withheld was both pre-decisional and

deliberative. Specifically, and as explained more fully below and on a document-by-document

basis in Defendants’ Vaughn Index, the withheld information contains pre-decisional and

deliberative communications or draft documents in the process of revision that do not reflect


1
 The 81 partially redacted documents protected from disclosure pursuant to the deliberative process privilege
overlap with both the 30 documents protected under the attorney-client privilege and the 24 documents protected
under the Presidential Communications Privilege.

                                                        5
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 6 of 40



final agency decisions. These discussions and deliberations were part of a decision-making

process conducted among senior officials at OMB and DoD in consultation with agency counsel

and other components of the Executive Office of the President, such as the White House Office

and the Office of the Vice President.

18.    More specifically, officials at OMB and DoD were determining how best to execute a

series of short-term budgetary apportionment actions to allow time for a policy process to occur.

The deliberations shown in the information being withheld concern the then-pending decisions

by the Executive Branch on how and when to authorize the obligation of Federal funds

appropriated for Ukraine, decisions on apportionment actions, and the potential implications of

the apportionment actions. This information is pre-decisional because, in each case of redacted

information, officials were discussing matters intended to be subsequently decided based on

these deliberations. The redacted information is deliberative in that it reflects the weighing of

options, opinions, and arguments as part of confidential discussions and deliberations that

informed the Executive Branch’s internal policy formulation process regarding the use of

security assistance funds for Ukraine. Defendants redacted such information from these records

to protect internal Executive Branch discussions and deliberations from being chilled by the

effects of public scrutiny of the deliberative process.

19.    OMB assists the President in carrying out his constitutional duty to “take Care that the

Laws be faithfully executed.” See U.S. Const. Art. II, Sec 3. As part of carrying out this duty,

the Executive Branch must ensure that Federal agencies spend appropriated funds in an efficient

and effective manner, consistent with the purpose for which the funds were appropriated. When

funds are appropriated by Congress, they are provided for particular purposes, for a specified

time period, and in a specified amount. Consistent with 31 U.S.C. §§ 1512 & 1513, OMB is

required to apportion funds appropriated for a definite period to ensure that they last for the


                                                  6
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 7 of 40



entirety of the period for which they were appropriated by Congress, and to apportion funds

appropriated for an indefinite period to achieve the most effective and economical use. Those

same laws expressly provide OMB with the authority to apportion funds for any time period

(e.g., days, months, quarters) or purpose authorized by the appropriation.

20.    OMB closely coordinates and consults with the affected Federal agency in managing

appropriations to ensure that the funds are being spent efficiently and in accordance with

statutory directives, and to assess how or whether funds should be used for a particular activity.

As was done here, OMB routinely uses its apportionment authority to prevent funds from being

used: 1) during certain time periods, 2) for certain programs and activities, or 3) without

adequate assurances from Federal agencies that the funds will be used effectively, consistent

with law, and in accordance with programmatic need.

21.    Beginning around mid-June and continuing over the course of the summer of 2019, OMB

engaged in precisely this collaborative process with DoD over the apportionment of

approximately $214 million in DoD appropriations authorized for the Ukraine Security

Assistance Initiative (USAI) during fiscal year 2019. The funds were authorized “to provide

assistance, including training; equipment; lethal assistance; logistics support, supplies and

services; sustainment; and intelligence support to the military and national security forces of

Ukraine.” See Department of Defense Appropriations Act, 2019, Pub. L. No. 115-245, div. A,

title IX, § 9013, 132 Stat. 2981, 3044-45 (Sept. 28, 2018). OMB officials, including Principal

Associate Director for National Security Programs Michael Duffey, engaged in an ongoing

dialogue with officials at DoD, particularly DoD Acting Comptroller Elaine McCusker, to gather

information and analysis with respect to the USAI for the purpose of providing advice and

recommendations to the President concerning the apportionment of USAI funds. These




                                                 7
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 8 of 40



discussions between OMB and DoD informed a series of decisions made over the course of the

summer about how to apportion USAI funds.

22.    Specifically, on July 25, 2019, OMB placed a footnote in the apportionment for the

account that includes the USAI funds that stated:

       Amounts apportioned, but not yet obligated as of the date of this reapportionment,
       for the Ukraine Security Assistance Initiative (Initiative) are not available for
       obligation until August 5, 2019, to allow for an interagency process to determine
       the best use of such funds. Based on OMB’s communication with DoD on July 25,
       2019, OMB understands from the Department that this brief pause in obligations
       will not preclude DOD’s timely execution of the final policy direction. DOD may
       continue its planning and casework for the Initiative during this period.

       See Doc. No. 3.

23.    In a series of decisions, OMB issued apportionment footnotes extending this pause in the

availability of appropriated funds for obligation (often referred to as a “hold”) for a limited

period of time. See Doc. Nos. 1-5. OMB issued these apportionment footnotes, or variations on

them, on August 6, 15, 20, 27, and 31; and on September 5, 6, and 10, 2019. See Doc. Nos. 1-5.

OMB removed the footnote to the apportionment for USAI funds on September 12, 2019,

thereby lifting the pause on the availability of USAI funds for obligation. See Doc. No. 4.

24.    The communications between OMB and DoD over the course of the summer of 2019

concerning the series of USAI apportionment footnotes reflect the type of dialogue and exchange

essential to OMB’s ability to carry out its apportionment authority. The compelled disclosure of

such information would inhibit the frank and candid expression of views and the sharing of

information that are essential for OMB to carry out its responsibilities, and would greatly impair

the free exchange of information, ideas and analysis within OMB, and between OMB and other

agencies in the Executive Branch. As a consequence, disclosure would have an adverse impact

on the quality of Executive Branch decision-making regarding the apportionment of Federal

funds, a type of action that occurs frequently within OMB.


                                                  8
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 9 of 40



25.    The effectiveness of the deliberative process that OMB conducts depends on preserving

an environment in which Executive Branch officials can explore issues thoroughly and present

their views, concerns, and recommendations candidly. The decision-making process regarding

apportionment actions is often a lengthy iterative process, where OMB staff gather information

from agencies and other sources, consolidate what they have learned, evaluate and analyze the

data, and develop policy recommendations. These recommendations are reviewed and

potentially revised as more information and viewpoints are accumulated. The information

generated during this process, including those at issue here, show in detail the thinking of OMB

and DoD officials as they considered recommendations and developed options for consideration.

OMB relies on the expertise of other agencies about the details of their respective programs and

operations in drafting and executing apportionments. Without the assurance of confidentiality,

such agencies would not provide OMB the type of information it needs to properly inform the

President and to implement and oversee the Administration’s priorities. If such information were

to be publicly disclosed, the frank exchange of confidential opinions and analysis among

Executive Branch officials and staff would be significantly inhibited.

26.    The policy discussions and information gathering reflected in these documents are

representative of the kinds of deliberations that take place every day at OMB. While the specific

subject matter, content, and course of deliberations vary, the deliberative process is generally

similar with respect to the overall way in which OMB works with Executive Branch agencies

when analyzing policies or legal issues. Maintaining the confidentiality of these types of pre-

decisional and deliberative communications is critical for OMB to carry out its mission and

releasing this information therefore would cause foreseeable harm.




                                                 9
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 10 of 40



                              ATTORNEY-CLIENT PRIVILEGE

27.     Exemption 5 also incorporates the attorney-client privilege. The attorney-client privilege

protects confidential communications between an attorney and the client relating to a legal

matter for which the client has sought professional advice. The attorney-client privilege protects

confidential communications between the client agency and agency’s attorney. The attorney-

client privilege justifies the withholding not only of communications from the client to the

attorney seeking legal advice, but also the communications from the attorney to the client

providing the requested advice. Recognition of this privilege supports the public policy of

promoting sound legal advice by ensuring free and candid communications between attorneys

and their clients.

28.     In the course of its decision-making process, OMB’s policy officials occasionally sought

legal advice from their Office of General Counsel, including the General Counsel himself.

Additionally, OMB’s Office of General Counsel met and conferred with DoD’s Office of

General Counsel, including its General Counsel. And policy officials at OMB and DoD

discussed and shared the legal advice that each had received from their respective legal offices.

All of these communications concerned the legal issues involved around the language of the

apportionment footnote, the duration of the hold in military assistance to Ukraine, and the

potential consequences associated with the pause in funding.

29.     OMB withheld information from a total of 30 documents on the basis of the attorney-

client privilege. See Vaughn Index attached as Exhibit 3, Doc. Nos. 20, 21, 24, 31, 33, 34, 38,

40, 41, 42, 45, 46, 47, 51, 52, 54, 65, 66, 69, 70, 71, 73, 74, 75, 76, 77, 94, 95, 96 & 98.

Withholding communications seeking and conveying legal advice is necessary to ensure that

OMB continues to be able to receive sound and candid legal advice to inform its decision-

making on important policy issues and to carry out one of its core statutory responsibilities. As


                                                 10
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 11 of 40



with the deliberative process privilege, OMB relies upon the assurance of such free and candid

communications with other Executive Branch agencies. Therefore, release of the withheld

communications would cause foreseeable harm and have a chilling effect on the free flow of

information with counsel, which in turn could result in unsound legal advice and advocacy.

                 THE PRESIDENTIAL COMMUNICATIONS PRIVILEGE

30.     The Presidential Communications Privilege applies to documents reflecting the

conversations that take place in the President’s performance of his official duties, as well as

information that is solicited and received by the President or an immediate White House advisor

to the President who had broad and significant responsibility over the issues discussed in the

document, or their immediate staff. Public disclosure of the documents identified as subject to

the Presidential Communications Privilege in this case would risk harming the quality of the

information and advice available to the President.

31.    OMB has redacted portions of 24 documents pursuant to the Presidential

Communications Privilege. See Vaughn Index attached as Exhibit 3, Doc. Nos. 12, 13, 20, 28,

33, 34, 35, 37, 44, 46, 56, 57, 63, 64, 66, 78, 82, 83, 92, 95, 99, 107, 108 & 109. Specifically,

the documents in this category are emails that reflect communications by either the President, the

Vice President, or the President’s immediate advisors regarding Presidential decision-making

about the scope, duration, and purpose of the hold on military assistance to Ukraine.

32.    I have reviewed the information withheld under the Presidential Communications

Privilege, and my staff has consulted with the White House Counsel’s Office in the review

process. As reflected in the Vaughn Index, the withheld information consists of either the status

of an ongoing decision-making process involving the President, information that was solicited

and received by the President as part of his official duties, or information that was solicited and

received by the President’s immediate advisors, including Robert Blair, who is an Assistant to


                                                 11
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 12 of 40



the President and Senior Advisor to the White House Chief of Staff whose official duties and

responsibilities include national security issues. Additionally, as reflected on the face of the

email communications, the information solicited and received by Mr. Blair was in connection

with an ongoing decision-making process involving the President.

                          PROTECTION OF PERSONAL PRIVACY

33.    Exemption 6 protects against disclosure of information that would constitute a clearly

unwarranted invasion of personal privacy. Defendants redacted OMB staff email addresses and

phone numbers from the documents. Minor redactions of such information under Exemption 6

were applied to nearly every responsive record, as detailed in Defendants’ Vaughn Index.

Release of this information would constitute an unwarranted invasion of privacy because such

disclosure would greatly increase the risk that these publicly-accessible communications tools

could be abused by unsolicited “spam” email and calls, reducing their users’ ability to avoid

harassment and maintain their personal privacy. Meanwhile, the exact email addresses and

phone numbers of agency staff do not shed light on agency functions.

                      REASONABLY SEGREGABLE INFORMATION

34.    In conducting a document-by-document review of all the records that are responsive to

the FOIA requests, OMB assessed whether any factual or otherwise nonexempt information

could be segregated and disclosed pursuant to 5 U.S.C. § 552(b). Based on this assessment,

OMB has determined that all nonexempt segregable information has been released. In particular,

OMB determined, with respect to each portion of information withheld under Exemption 5, that

the information redacted consists of discussions involving deliberations in which facts are

inextricably intertwined with deliberative discussion, opinions, and policy recommendations,

such that disclosing any facts, and how they are presented, would reveal the thought processes of




                                                 12
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 13 of 40



OMB during deliberations. Thus, I have determined that disclosure of such factual material

would reveal the nature and substance of the agency deliberations.

       In accordance with 28 U.S.C. § 1746, I hereby declare and affirm under penalty of

perjury that the foregoing is true and correct to the best of my knowledge, information, and

belief, and that the accompanying Vaughn index and exhibits are true and correct.

       Executed in Washington, District of Columbia, this 31st day of January, 2020.




Heather V. Walsh
Deputy General Counsel
Office of the General Counsel
Office of Management and Budget




                                               13
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 14 of 40




               EXHIBIT 1




                               14
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 15 of 40
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 16 of 40
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 17 of 40




               EXHIBIT 2




                               15
      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 18 of 40


From:           MBX OMB FOIA
To:             "Smith, Jeffrey"
Subject:        RE: OMB FOIA from the Center for Public Integrity with a request for urgent processing
Date:           Tuesday, October 1, 2019 2:48:00 PM
Attachments:    image001.png


Greetings: This email acknowledges receipt of your Freedom of Information Act (FOIA) request to
the Office of Management and Budget (OMB) dated and received in the office on September 30,
2019. Your request has been logged in and is being processed. For your reference, the OMB FOIA
number is 2019-496.

Sincerely,
Dionne Hardy


From: Smith, Jeffrey <jsmith@publicintegrity.org>
Sent: Monday, September 30, 2019 5:58 PM
To: MBX OMB FOIA <MBX.OMB.FOIA@OMB.eop.gov>
Cc: Smith, Peter <psmith@publicintegrity.org>
Subject: [EXTERNAL] OMB FOIA from the Center for Public Integrity with a request for urgent
processing

Dionne Hardy, FOIA Officer
Office of Management and Budget
725 17th Street NW, Suite 9204
Washington, DC 20503
E-mail address: OMBFOIA@omb.eop.gov

Dear Ms. Hardy;
       This is a request under the Freedom of Information Act.
       On behalf of the Center for Public Integrity and myself, jointly, I request that you
provide us copies of the records identified and described below – or of records containing the
information identified and described below:
      All records reflecting any communication between officials and employees of the Office
of Management and Budget and the office of Defense Department acting comptroller Elaine
McCusker or other officials within the comptroller’s concerning the Ukraine Security
Assistance Initiative, including but not limited to letters, emails, memoranda, reports,
appointment calendars, and telephone call logs, and dated between April 2019 and the date
you process this request. These should include any and all communications pertinent to
apportionment requests related to the funds for this initiative during this period.
       Please note that since the aid to Ukraine under this program was released on
September 12, we consider these communications not to be governed by FOIA exemptions
pertinent to ongoing policy deliberations.
       Format: we prefer to receive records in the following formats, listed in order of
      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 19 of 40


preference:
       (1) word processing file, text-based PDF, or similar;
       (2) other non-proprietary electronic format;
       (3) paper copies.

         We specifically request all portions of any record responsive to the description above.
If you withhold any record or any portion of a record as exempt, we specifically request the
release of all segregable non-exempt portions, including but not limited to email header
information (e.g., sender, recipients, date, subject) and analogous information in non-email
documents.
         If you withhold any record or portion of a record, please specify which statutory
exemptions are claimed for each withholding. Please separately state how disclosure would
harm an interest protected by the cited exemption. Please describe each record withheld,
including its date and size (e.g., amount of electronic memory or number of paper pages).
Request for expedited processing
         We request expedited processing for this request because the Center and I are
“primarily engaged in disseminating information,” and there is “urgency to inform the public
concerning actual or alleged Federal Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(II).
Specifically, the topic of the Defense Department’s handling of the Ukraine Security Assistance
program is a matter of immediate concern to the American public, given extensive media
interest in the fate of the program and the pressures placed upon the department regarding
this program. These matters are the subject of imminent congressional hearings and action.
Request for fee reduction as a representative of the news media
         The Center for Public Integrity is a news media organization, and therefore this request
should be exempt from all fees for search and review. This request is being made in
connection with the Center’s newsgathering functions and not for any other commercial
purpose. The Center intends to produce one or more original investigative reports based on
analysis of the requested information. The Center’s work has won the Pulitzer Prize in 2014
and 2017 and numerous other journalism awards (see
>http://www.publicintegrity.org/about/our-work/awards<).
         The only federal court to consider the issue has held that the Center “is entitled to
treatment as a representative of the news media for purposes of FOIA.” Center for Public
Integrity v. HHS, Civil Case No. 06-1818, 2007 U.S. Dist. LEXIS 56172 (D.D.C. Aug. 3, 2007),
>https://ecf.dcd.uscourts.gov/cgi-bin/show_public_doc?2006cv1818-15<. In addition, our
reporters covering Congress and congressional committees are credentialed by the Standing
Committee of Correspondents of the Congressional Daily Press Gallery.
         We expect that duplication fees for producing electronic records will be minimal. If
there are processing fees greater than $25, inform me before you fill the request, and I will
provide additional information in support of a public interest fee waiver.
         Please feel free to contact me about any aspect of this request. In principle, the Center
is willing to consider ways in which the request might reasonably be narrowed.
      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 20 of 40


        I certify that the information I have provided is true and correct. Thank you for your
attention to this request.
                                                Sincerely,



                                              R. Jeffrey Smith
                                              Center for Public Integrity
                                              910 17th Street N.W., 7th Floor
                                              Washington, DC 20006-2606
                                              Office telephone 202-481-1206
                                              jsmith@publicintegrity.org


R. Jeffrey Smith
Managing Editor for National Security
Center for Public Integrity
910 17th St. NW – 7th Floor
Washington, D.C. 20006
Landline 202-481-1206
Cellphone: 202-309-2359
GPG fingerprint: D27FC3FA32EE2938608047C5C50E1E64CF5D64F1
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 21 of 40




               EXHIBIT 3




                               16
                                                                                                                                                                                  Vaughn Index
                                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                     Title                        Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)




                                                                                                                                                      (b)(5): deliberative process privilege - This document is a draft "planned response" to a
                                                                                                                                                      congresssional inquiry about "release of the Ukraine funding hold" sent by Elaine
                                                                                                                                                      McCusker at DoD to Michael Duffey at OMB for input. The redacted information is
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 001 -                                                                                                predecisional beause it involves a draft of a "planned response" and it is deliberative
   1                                                        Hill Request for Apportionment Docs       9/16/2019            DoD/OMB   (b)(5), (b)(6)
                               028                                                                                                                    because it is part of a back-and-forth exchange with OMB.

                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(6): personal information - email addresses and phone numbers of employees have
   2       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 029 - 45               RE: Footnote                   9/3/2019             DoD/OMB      (b)(6)
                                                                                                                                                      been withheld pursuant to agency policy to avoid undue risk of individual harassment



                                                          FW: O&M Defense Wide 97-0100 OMB                                                            (b)(6): personal information - email addresses and phone numbers of employees,
   3       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 046 - 60 signed apportionment [Apportionment sent     7/26/2019            DoD/OMB      (b)(6)        including the names of junior personnel at DoD, have been withheld pursuant to
                                                               to Agency after Approval from                                                          agency policy to avoid undue risk of individual harassment



                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
   4       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 061 - 76         O&M, DW apportionment                9/16/2019            DoD/OMB      (b)(6)
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
   5       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 077 - 91           Updated USAI footnote              9/7/2019             DoD/OMB      (b)(6)
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(5): deliberative process privilege - Discussions among senior DoD officials about
                                                                                                                                                      possible questions and proposed responses to Congress and the media concerning the
                                                                                                                                                      Ukraine Security Assistance Initiative (USAI). Additionally, communications among
                                                           Re: From POLITICO - Trump slow-walks                                                       senior DoD officials regarding whether to send a letter from the Deputy Secretary of
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 092 -
   6                                                        Ukraine military aid meant to contain   8/29-8/30/2019          DoD      (b)(5), (b)(6)   Defense to OMB to express DoD's opinions regarding timing and logistical
                               094
                                                                           Russia                                                                     considerations for obligating USAI funds by the end of the fiscal year.

                                                                                                                                                      (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                                                                                                             Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 22 of 40




                                                                                                                                                      pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                  Page 1                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                    Vaughn Index
                                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                      Title                      Date               Agency       Exemptions                        Explanation of Withheld Information/Exemption(s)




   7         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 095                      USAI                      8/16/2019            DoD/OMB          (b)(6)        (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                        (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
                                                                                                                                                        plans for acquisition of specific military goods with USAI funds, and associated
                                                           USAI Contracting Info_16 Aug 19 0800 --
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 096 -                                                                              (b)(3) 10 USC 130c, estimated costs.
   8                                                        Attachment to August 16, 2019 Email at   8/16/2019            DoD/OMB
                               101                                                                                                          (b)(5)
                                                                          Bates 095
                                                                                                                                                        b)(5): deliberative process privilege - Information about internal DoD contracting
                                                                                                                                                        processes, timelines and procedures to help inform OMB's apportionment analysis.




                                                                                                                                                         (b)(5): deliberative process privilege - Email exchanges between OMB and DoD about
                                                                                                                                                         proposed draft apportionment footnote regarding USAI funds.
   9       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 102- 103                RE: Footnote                 8/20/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
  10         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 104                      USAI                      8/16/2019            DoD/OMB          (b)(6)        pursuant to agency practice to avoid undue risk of harassment. (duplicate of Bates
                                                                                                                                                         095)



                                                                                                                                                         (b)(5): deliberative process privilege - Email from DoD to OMB about the proposed
                                                                                                                                                         footnote regarding the Ukraine apportionment
  11         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 105                  Apportionment                 8/12/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                         (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                         Email exchanges between DoD and OMB regarding possible continuation of the
                                                                                                                                                         apportionment footnote and the potential impacts of such a pause. This information
                                                                                                                                                         was shared with OMB to inform its apportionment analysis. These email exchanges
                                                                                                                                                                                                                                              Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 23 of 40




  12       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 106 -108                 RE: USAI                    8/12/2019            DoD/OMB      (b)(5), (b)(6)    also include references to communications involving the President or his immediate
                                                                                                                                                         advisors.

                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 2                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                 Vaughn Index
                                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                      Title                      Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Email exchanges between DoD and OMB regarding possible continuation of the
                                                                                                                                                     apportionment footnote and the potential impacts of such a pause, including references
                                                                                                                                                     to communications involving the President or his immediate advisors
  13       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 109 -111                 RE: USAI                    8/12/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege - Email exchanges between DoD and OMB
                                                                                                                                                     regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                                     impacts of such a pause
  14       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 112- 114                 RE: USAI                    8/11/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege -- Email exchanges between DoD and OMB
                                                                                                                                                     regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                                     impacts of such a pause
  15       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 115- 116                 RE: USAI                    8/10/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege -- Draft questions and answers shared between
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 117 -     Attachment to August 9, 2019 email from
  16                                                                                                 8/10/2019            DoD/OMB      (b)(5)        DoD and OMB regarding USAI funding processes and timelines to aid OMB in its
                               118                              DoD Comptroller at Bates 116.
                                                                                                                                                     apportionment analysis.


                                                                                                                                                     (b)(5): deliberative process privilege - Suggested talking points drafted by DoD
                                                                                                                                                     Comptroller for Deputy Secretary of Defense in preparation for a breakfast meeting
                                                                                                                                                     with "Big 4" chairs and ranking members of congressional armed services, on
                                                                                                                                                     "Projection for USAI obligations by year end" and "Section 284 border barrier
  17         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 119                For Big 4 Breakfast             9/16/2019              DoD     (b)(5), (b)(6)   obligation status."

                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                     of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.
                                                                                                                                                                                                                                            Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 24 of 40




                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the name
  18         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 120          FW: FY 2019 USAI Vendor List          9/9/2019               DoD        (b)(6)        of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.




                                                                                                                 Page 3                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                   Vaughn Index
                                                                                             CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                  Bates Number                                     Title                      Date               Agency       Exemptions                       Explanation of Withheld Information/Exemption(s)




                                                                                                                                                      (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
  19       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 121-127        FY 19 USAI Vendor Information          N/A                  DoD     (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                                                                                                                                                      estimated costs




                                                                                                                                                       (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                                       communications privilege - Email exchange among senior DoD officials, including
                                                                                                                                                       General Counsel and Deputy General Counsel (Fiscal) deliberating draft talking points
                                                                                                                                                       in respone to a news article entitled "Trump slow-walks Ukraine military aid to
                                                           RE: From POLITICO· Trump slow-walks
                                                                                                                                                       contain Russia" and related discussions between DoD and OMB. One of the internal
  20       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 128 -129    Ukraine military aid meant to contain   8/29/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       DoD email exchanges also includes a reference to communications involving the
                                                                           Russia
                                                                                                                                                       President or his immediate advisors.

                                                                                                                                                       (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                       pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                                       among senior DoD officials, including General Counsel and Deputy General Counsel
                                                                                                                                                       (Fiscal), and between DoD and OMB deliberating draft talking points in respone to a
                                                           RE: From POLITICO - Trump slow-walks
                                                                                                                                                       news article entitled "Trump slow-walks Ukraine military aid to contain Russia."
  21         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 130       Ukraine military aid meant to contain   8/29/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       Partial duplicate of Bates 128-29.
                                                                           Russia
                                                                                                                                                       (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                       pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege - Email from DoD to OMB regarding USAI
                                                                                                                                                       funding processes and timelines to aid OMB in its apportionment analysis.
  22         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 131                   RE: Ukraine                 8/9/2019             DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                       of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                       undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege - Email from OMB to DoD requesting "Ukraine
                                                                                                                                                       funding plan" to assist OMB in its apportionment analysis.
  23         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 132             Re: Ukraine Funding Plan          22-Jul-19            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                                                                                                             Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 25 of 40




                                                                                                                                                       of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                       undue risk of harassment.




                                                                                                                Page 4                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                           Vaughn Index
                                                                                     CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                Bates Number                                 Title                    Date               Agency       Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Email from OMB
                                                                                                                                               to DoD regarding USAI funding implications to aid OMB in its apportionment
                                                                                                                                               analysis, including legal implications and advice of counsel.
  24       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 133                Ukraine                  7/19/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                               of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                               undue risk of harassment.

                                                                                                                                               (b)(5): deliberative process privilege - Email from OMB to DoD requesting "Ukraine
                                                                                                                                               funding plan" to assist OMB in its apportionment analysis.
  25       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 134       RE: Ukraine Funding Plan          7/22/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                               of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                               undue risk of harassment.


                                                                                                                                              (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
                                                      FY 19 Tranche l ($125M) notified to
  26       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 135                                                               DoD      (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                                                              Congress in March
                                                                                                                                              estimated costs




                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
  27       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 136               RE: USAI                  9/12/2019              DoD           (b)(6)
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                               (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                               Email from DoD SecDef Chief of Staff to DoD senior officials regarding assessments
                                                                                                                                               about the release of funds, including references to communications involving the
  28       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 137               RE: USAI                  9/12/2019              DoD        (b)(5), (b)(6)   President or his immediate advisors. Partial duplicate of Bates 136.

                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
  29       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 138                  USAI                   8/26/2019            DoD/OMB         (b)(6)
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                               (b)(5): deliberative process privilege - Email from OMB about proposed draft
                                                                                                                                               apportionment footnote regarding USAI funds.
  30       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 139                Footnote                 8/20/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                                                                                                                     Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 26 of 40




                                                                                                                                               have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                        Page 5                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                           Vaughn Index
                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                       Title                Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email exchanges
                                                                                                                                between DoD and OMB regarding possible continuation of the apportionment footnote
                                                                                                                                and the potential impacts of such a pause, including an email from OMB reflecting
  31       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 140-146   RE: Any news          8/20/2019            DoD/OMB   (b)(5), (b)(6)   legal advice provided by its Office of General Counsel.

                                                                                                                                (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                (b)(6): personal information - The email addresses of employees have been withheld
  32         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 001       RE: USAI            9/12/2019             DoD         (b)(6)        pursuant to agency practice to avoid undue risk of harassment. Duplicate of Dec. 12
                                                                                                                                Bates 135.




                                                                                                                                (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                communications privilege - Email exchanges among senior DoD officials, including
                                                                                                                                the General Counsel, regarding whether to relay DoD’s opinions regarding logistics
                                                                                                                                and timing of obligating funds at a more senior level, such as the Deputy Secretary of
                                                                                                                                Defense, to provide greater weight to those opinions, as well as email exchanges
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 002 -
  33                                                      Re_ Ukraine           9/1/2019             DoD/OMB   (b)(5), (b)(6)   between OMB and DoD regarding possible continuation of the apportionment footnote
                               004
                                                                                                                                and the potential impacts of such a pause. These exchanges include references to
                                                                                                                                communications involving the President or his immediate advisors.

                                                                                                                                (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                have been withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                communications privilege - Email exchanges among senior DoD officials, including
                                                                                                                                the General Counsel, regarding whether to relay DoD’s opinions regarding logistics
                                                                                                                                and timing of obligating funds at a more senior level, such as the Deputy Secretary of
                                                                                                                                Defense, to provide greater weight to those opinions, as well as email exchanges
                                                                                                                                between OMB and DoD regarding possible continuation of the apportionment footnote
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 005 -
  34                                                      Re_ Ukraine           9/1/2019             DoD/OMB   (b)(5), (b)(6)   and the potential impacts of such a pause. These exchanges include references to
                               007
                                                                                                                                communications involving the President, the Vice President, or his immediate
                                                                                                                                advisors.
                                                                                                                                                                                                                      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 27 of 40




                                                                                                                                (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                have been withheld pursuant to agency practice to avoid undue risk of harassment
                                                                                                                                [partial duplicate of Bates 002-004]




                                                                                            Page 6                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                          Vaughn Index
                                                                                     CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                 Bates Number                                Title                    Date               Agency      Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                              (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                              Email exchange between SECDEF Chief of Staff and DoD Comptroller regarding
                                                                                                                                              whether to relay DoD’s opinions regarding logistics and timing of obligating funds at a
                                                                                                                                              more senior level, such as the Deputy Secretary of Defense, to provide greater weight
  35       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 008                 Ukraine                 9/1/2019              DoD        (b)(5), (b)(6)   to those opinions. This exchange includes references to communications involving the
                                                                                                                                              President, the Vice President, or his immediate advisors.

                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                              (b)(5): deliberative process privilege - The exempt information is a pre-decisional
  36       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 009     Draft USAI Letter to OMB v2.docx    8/28/2019             DoD           (b)(5)        draft letter to OMB that was never sent and does not reflect final agency opinions or
                                                                                                                                              policy.



                                                                                                                                              (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                              Internal DoD email exchange discussing follow-up questions from the President and
                                                                                                                                              how to respond to those questions. The email exchange includes a specific reference
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 010 -
  37                                                         RE: POTUS follow up            6/25/2019             DoD        (b)(5), (b)(6)   to communications involving the President or his immediate advisors.
                              012
                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                              (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                              Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                                              DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                                              apportionment pause footnote and providing background information to aid
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 013 -
  38                                                                Ukraine                 9/5/2019              DoD        (b)(5), (b)(6)   deliberation in crafting DoD response to the notification.
                              014
                                                                                                                                              (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                              of junior DoD official, have been withheld pursuant to agency practice to avoid undue
                                                                                                                                              risk of harassment.



                                                                                                                                             (b)(3), 10 USC 130c: Spreadsheet tracking commitment and obligation dates of USAI-
                                                                                                                                             funded equipment that includes sensitive information about Ukraine's national security
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 015 -    Copy of USAI Award Matrix_31
  39                                                                                        9/5/2019              DoD     (b)(3) 10 USC 130c needs, plans for acquisition of specific military goods with USAI funds, and associated
                              016                        August_2019_working copy.xlsx
                                                                                                                                             estimated costs.
                                                                                                                                                                                                                                      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 28 of 40




                                                                                                        Page 7                                                                             CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                           Vaughn Index
                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                 Bates Number                       Title                 Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                                DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                                apportionment pause footnote and providing background information to aid
  40       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 017     Ukraine Update          8/21/2019              DoD     (b)(5), (b)(6)   deliberation in crafting DoD response to the notification.

                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                of junior DoD officials, have been withheld pursuant to agency practice to avoid
                                                                                                                                undue risk of harassment.

                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                between DoD and OMB officials regarding possible continuation of the apportionment
                                                                                                                                footnote and the potential impacts of such a pause, including references to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 018 -                                                                           conversations and advice provided by agency counsel.
  41                                                     RE: Footnote           8/7/2019             DoD/OMB   (b)(5), (b)(6)
                              019
                                                                                                                                (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                employees, including the names of junior DoD officials, have been withheld pursuant
                                                                                                                                to agency practice to avoid undue risk of harassment.



                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                between DoD and OMB officials regarding possible continuation of the apportionment
                                                                                                                                footnote and the potential impacts of such a pause, including references to
                                                                                                                                conversations and legal advice provided by agency counsel.
  42       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 020      RE: Footnote           8/6/2019             DoD/OMB   (b)(5), (b)(6)
                                                                                                                                (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                employees, including the names of junior DoD officials, have been withheld pursuant
                                                                                                                                to agency practice to avoid undue risk of harassment. Partial duplicate of Bates 018-
                                                                                                                                19.




                                                                                                                                (b)(5): deliberative process privilege - Email exchange between OMB and DoD
                                                                                                                                regarding possible continuation of the apportionment footnote
  43       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 021       Re: USAI              9/7/2019             DoD/OMB   (b)(5), (b)(6)
                                                                                                                                (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                                apportionment footnote and the potential impacts of such a pause. These exchanges
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 022 -                                                                           include references to communications involving the President or his immediate
  44                                                     RE: Footnote           9/12/2019            DoD/OMB   (b)(5), (b)(6)
                              023                                                                                               advisors.
                                                                                                                                                                                                                     Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 29 of 40




                                                                                                                                (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                harassment.




                                                                                            Page 8                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                      Vaughn Index
                                                                                   CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                Bates Number                               Title                    Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                          (b)(5): deliberative process privilege and attorney-client privilege - Email exchanges
                                                                                                                                          between OMB and DoD regarding possible continuation of the apportionment footnote
                                                                                                                                          and the potential impacts of such a pause, including references to conversations and
                                                                                                                                          legal advice provided by agency counsel.
  45       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 024             RE: Footnote              9/11/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                          (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                          withheld pursuant to agency practice to avoid undue risk of harassment. Partial
                                                                                                                                          duplicate of Bates 22-23



                                                                                                                                          (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                          communications privilege - Eemail exchange between DoD Comptroller and SecDef
                                                                                                                                          Chief of Staff regarding possible courses of action SecDef ("SD COA" as referenced
                                                                                                                                          in email subject line) could take regarding USAI pause situation, including references
                                                                                                                                          to conversations and legal advice provided by agency counsel as well as
  46       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 025             Re: SD COA                9/1/2019               DoD     (b)(5), (b)(6)
                                                                                                                                          communications involving the President, the Vice President, or his immediate
                                                                                                                                          advisors. Partial duplicate of Bates 063.

                                                                                                                                          (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                          pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                          (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                          communications regarding proposed DoD-OMB joint talking points developed by
                                                                                                                                          agency counsel that were debated and not released.
  47       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 026           FW: Agreed TPs              8/29/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                          employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                          harassment.


                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
  48       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 027   RE: USAI Letter to OMB (Revised)    8/27/2019            DoD/OMB      (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                          harassment.
                                                                                                                                          (b)(5): deliberative process privilege -The exempt information is a pre-decisional draft
                                                                                                                                          letter from the Deputy SecDef to the Acting Director of the Office of Management and
  49       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 028    USAI Letter to OMB (Rev.).docx     8/27/2019              DoD        (b)(5)
                                                                                                                                          Budget that the Deputy did not send to the Acting Director; it does not reflect final
                                                                                                                                          DoD opinions or policy.
                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
  50       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 029   RE: USAI Letter to OMB (Revised)    8/27/2019            DoD/OMB      (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                                                                                                Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 30 of 40




                                                                                                                                          harassment.




                                                                                                      Page 9                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                        Vaughn Index
                                                                                     CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                 Bates Number                             Title                       Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)



                                                                                                                                            (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                            between DoD and OMB regarding possible implications of continuing USAI and the
                                                                                                                                            nature of the obligation process. The email exchange reflects legal advice provided by
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 030 -
  51                                                         Re: Any news?                  8/19/2019         DoD/OMB      (b)(5), (b)(6)   OMB's Office of General Counsel.
                              033
                                                                                                                                            (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                            employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                            harassment.
                                                                                                                                            (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                            between OMB and DoD regarding draft apportionment footnote and the potential
                                                                                                                                            impacts of such a pause, including references to seeking legal advice on particular
  52       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 034        Re: Apportionment                8/12/2019         DoD/OMB      (b)(5), (b)(6)   issues.

                                                                                                                                            (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                            pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                            (b)(5): deliberative process privilege - Email exchange between OMB and DoD
                                                                                                                                            regarding the possibility of continuing the USAI apportionment footnote and the
                                                                                                                                            potential implications of such a pause.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 035 -
  53                                                            Re: USAI                    8/11/2019         DoD/OMB      (b)(5), (b)(6)
                              037                                                                                                           (b)(6): personal information - The email addresses of individual employees, including
                                                                                                                                            the names of junior DoD employees, have been withheld pursuant to agency practice
                                                                                                                                            to avoid undue risk of harassment. Partial duplicate of Bates 106-08 from December
                                                                                                                                            12 release.


                                                                                                                                            (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                            between OMB and DoD regarding the draft footnote apportionment that includes
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 038 -                                                                                       references to communications with OMB's Office of General Counsel.
  54                                                            RE: USAI                    7/30/2019         DoD/OMB      (b)(5), (b)(6)
                              039
                                                                                                                                            (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                            withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                            (b)(6): personal information - The email addresses and telephone numbers of
  55       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 040     Ukraine Foreign Assistance          7/25/2019         DoD/OMB         (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                            harassment.

                                                                                                                                            (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                            Email from OMB to DoD about the status of funding for Ukraine, including references
                                                                                                                                            to communications involving the President or his immediate advisors.
  56       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 041     Ukraine Funding Follow-up           7/2/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                                                                                                    Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 31 of 40




                                                                                                                                            (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                            employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                            harassment.




                                                                                                        Page 10                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                Vaughn Index
                                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                    Title                       Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                    includes a specific reference to communications involving the President or his
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 042 -                                                                                              immediate advisors.
  57                                                              FW: POTUS follow up               6/24/2019         DoD/OMB      (b)(5), (b)(6)
                               043
                                                                                                                                                    (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                    to agency practice to avoid undue risk of harassment.
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 044 - RE: Pentagon to send $250M in weapons to                                                     (b)(6): personal information - The email addresses of employees have been withheld
  58                                                                                                6/20/2019         DoD/OMB         (b)(6)
                               046                                        Ukraine                                                                   pursuant to agency practice to avoid undue risk of harassment.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 047 - 19 Re: Pentagon to send $250M in weapons to                                                   (b)(6): personal information - The email addresses of employees have been withheld
  59                                                                                                6/20/2019         DoD/OMB         (b)(6)
                               048                                        Ukraine                                                                   pursuant to agency practice to avoid undue risk of harassment.
                                                                                                                                                    (b)(5): deliberative process privilege - Non-germane reference to the congressional
                                                                                                                                                    committee that was the last (of four committee) responder on approvals for unrelated
                                                                                                                                                    US Air Force funding, which is non-public and implicates the nature of the process for
  60         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 049                  Re:Year End                  10/1/2019              DoD     (b)(5), (b)(6)   congressional DoD funding approvals.

                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment.
                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
  61         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 050                    Ukraine                    9/12/2019              DoD        (b)(6)
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                    (b)(5): deliberative process privilege - Email communications regarding proposed
                                                                                                                                                    DoD-OMB joint talking points that were debated and not released.
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 051 -
  62                                                                 RE: Ukraine TPs                9/12/2019         DoD/OMB      (b)(5), (b)(6)
                               052                                                                                                                  (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                    harassment.


                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                                                    apportionment footnote, including references to communications involving the
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 053 -                                                                                              President or his immediate advisors.
  63                                                                   Re: Footnote                 9/12/2019         DoD/OMB      (b)(5), (b)(6)
                               054
                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment. Partial duplicate of
                                                                                                                                                    Bates 023.

                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                                                    apportionment footnote, including references to communications involving the
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 055 - 19                                                                                            President or his immediate advisors.
  64                                                                   Re: Footnote                 9/12/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                                                                                                          Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 32 of 40




                               057
                                                                                                                                                    (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                    harassment. Partial duplicate of Bates 023, 053-54.




                                                                                                                Page 11                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                           Vaughn Index
                                                                                        CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                  Bates Number                                  Title                    Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)



                                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                               Comptroller to Deputy Chief of Staff with copy to DoD General Counsel and other
                                                                                                                                               senior lawyers seeking legal advice and policy options on how DoD and specifically
  65         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 058                 Ukraine                  9/10/2019              DoD     (b)(5), (b)(6)   DSCA should proceed given continuing USAI hold.

                                                                                                                                               (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                               withheld pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                               (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                               communications privilege -Email exchanges between OMB and DoD regarding the
                                                                                                                                               apportionment footnote and the potential impacts of such a pause, including references
                                                                                                                                               to communications among the attorneys as well as communications involving the
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 059 - 19
  66                                                       Re: USAI Status and Update Plan     9/11/2019         DoD/OMB      (b)(5), (b)(6)   President or his immediate advisors.
                               060
                                                                                                                                               (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                               employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                               harassment.



                                                                                                                                               (b)(5): deliberative process privilege - Email exchanges between OMB and DoD
                                                                                                                                               regarding the apportionment footnote and the potential impacts of such a pause
  67         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 061                 Re: USAI                 9/7/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                               (b)(5): deliberative process privilege - Email exchanges between OMB and DoD
                                                                                                                                               regarding the apportionment footnote and the potential impacts of such a pause
  68         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 062               RE: Ukraine                9/5/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Eemail exchange
                                                                                                                                               between DoD Comptroller and SecDef Chief of Staff regarding possible courses of
                                                                                                                                               action SecDef ("SD COA" as referenced in email subject line) could take regarding
                                                                                                                                               USAI pause situation, including references to conversations and legal advice provided
  69         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 063               RE: SD COA                 9/1/2019               DoD     (b)(5), (b)(6)
                                                                                                                                               by agency counsel. Partial duplicate of Bates 025.
                                                                                                                                                                                                                                       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 33 of 40




                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.




                                                                                                           Page 12                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                               Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                         Title                 Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                   communications regarding proposed DoD-OMB joint talking points developed by
                                                                                                                                   agency counsel that were debated and not released.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 064 - 19
  70                                                       RE: Agreed TPs          8/29/2019         DoD/OMB      (b)(5), (b)(6)
                               065
                                                                                                                                   (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                   employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                   harassment. Partial duplicate of Bates 026.


                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                   regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                   impacts of such a pause, including discussion about advice from agency counsel.
  71         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 066          USAI                8/26/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                   (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                   pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                   (b)(5): deliberative process privilege - Email between OMB and DoD regarding
                                                                                                                                   possible continuation of the apportionment footnote.
  72         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 067        RE: USAI              8/26/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                   (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                   pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email between
                                                                                                                                   OMB and DoD regarding possible continuation of the apportionment footnote and the
                                                                                                                                   potential impacts of such a pause, including references to ongoing discussions by
  73         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 068        RE: USAI              8/26/2019         DoD/OMB      (b)(5), (b)(6)   agency counsel on specific issues.

                                                                                                                                   (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                   pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email between
                                                                                                                                   OMB and DoD regarding possible continuation of the apportionment footnote and the
                                                                                                                                   potential impacts of such a pause. This email chain also reflects communications
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 069 - 19                                                                           seeking and receiving legl advice from OMB's Office of General Counsel
  74                                                       RE: Any news?           8/20/2019         DoD/OMB      (b)(5), (b)(6)
                               075
                                                                                                                                   (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                   employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                   harassment.

                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                   Comptroller to senior DoD officials, including General Counsel, regarding state of
                                                                                                                                                                                                                           Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 34 of 40




                                                                                                                                   play and possible policy options given USAI pause to date, forwarded to OMB.
  75         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 076       FW: Ukraine            8/12/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                   (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                   pursuant to agency practice to avoid undue risk of harassment.




                                                                                               Page 13                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                        Vaughn Index
                                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                   Bates Number                                     Title                       Date                Agency      Exemptions                         Explanation of Withheld Information/Exemption(s)

                                                                                                                                                           (b)(5): deliberative process privilege and attornry-client privilege - Duplicate of Bates
                                                                                                                                                           076 forwarded to two other DoD senior officials for informational purposes.
  76         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 077                   FW: Ukraine                   8/12/2019         DoD/OMB         (b)(5), (b)(6)
                                                                                                                                                           (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                           pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                           (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                                           between OMB and DoD reflecting consultations and communications with DoD's
                                                                                                                                                           Office of General Counsel about the hold on funding to Ukraine.
  77         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 078          FW: Ukraine Foreign Assistance         7/25/2019              DoD        (b)(5), (b)(6)
                                                                                                                                                           (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                           employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                           harassment.
                                                                                                                                                           (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                           Emails exchange between OMB and DoD regarding questions about funding for
                                                                                                                                                           Ukraine that include references to communications involving the President or his
  78         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 079          RE: Ukraine Funding Follow-up          7/2/2019          DoD/OMB         (b)(5), (b)(6)     immediate advisors.

                                                                                                                                                           (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                           pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                           (b)(3) 10 USC 130c: The protected information is exempt from disclosure per statute
                                                                                                                                                           which pertains to sensitive information of foreign governments. In this instance, the
  79         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 080              FY2019 USAI Tranches               6/24/2019              DoD     (b)(3) 10 USC 130c
                                                                                                                                                           information was provided by the government of Ukraine to the United States in
                                                                                                                                                           confidence and is not to be released to the public.

                                                                                                                                                        (b)(3), 10 USC 130c: Sensitive information about Ukraine's national security needs,
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 081 - 19
  80                                                           FY19 USAI Vendor Information           6/25/2019              DoD     (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                               087
                                                                                                                                                        estimated costs. Duplicate of 12 Dec 2019 release Bates 121-27.




                                                                                                                                                           (b)(3) 10 USC 130c: Sensitive information concerning amount and type of military aid
                                                                                                                                                           provided to Ukraine by US and allied countries
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 088 - 19 Ukraine Security Assistance: U.S. Industry                                  (b)(3) 10 USC 130c,
  81                                                                                                                         DoD
                               089                       Benefits and International Burden-Sharing                                           (b)(6)
                                                                                                                                                           (b)(6): personal information - The name and phone number of a junior DoD official
                                                                                                                                                           have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                           (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                           Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                           includes a specific reference to communications involving the President or his
                                                                                                                                                                                                                                                   Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 35 of 40




                                                                                                                                                           immediate advisors. Partial duplicate of Bates 010-12.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 090 - 19
  82                                                                RE: POTUS follow up               6/25/2019         DoD/OMB         (b)(5), (b)(6)
                               092
                                                                                                                                                           (b)(6): personal information - The email addresses of employees and the names of
                                                                                                                                                           junior DoD personnel have been withheld pursuant to agency practice to avoid undue
                                                                                                                                                           risk of harassment.




                                                                                                                  Page 14                                                                                 CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                Vaughn Index
                                                                                             CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                       Title                     Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                     includes a specific reference to communications involving the President or his
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 093 - 19                                                                                             immediate advisors. Partial duplicate of Bates 010-12.
  83                                                                RE: POTUS follow up              6/24/2019         DoD/OMB      (b)(5), (b)(6)
                               094
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                     of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.

                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  84         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 095                       USAI                     9/6/2019          DoD/OMB         (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  85         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 096                     Re: USAI                   9/5/2019          DoD/OMB         (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.
                                                                                                                                                     (b)(5): deliberative process privilege - Email between OMB and DoD regarding
                                                                                                                                                     possible continuation of the apportionment footnote and the potential impacts of such
                                                                                                                                                     a pause.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 097 - 19      RE: update RE: 97-0100 O&M DW
  86                                                                                                 9/3/2019          DoD/OMB      (b)(5), (b)(6)
                               098                                      apportionment
                                                                                                                                                     (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                     employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                     to agency practice to avoid undue risk of harassment.


                                                             Fwd: SIGNED: DoD Apportionment-
                                                                                                                                                     (b)(6): personal information - The email addresses of individual employees, including
                                                           Operation and Maintenance, Defense-wide
  87         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 099                                                9/12/2019         DoD/OMB         (b)(6)        the names of junior DoD personnel, have been withheld pursuant to agency practice to
                                                             [Apportionment sent to Agency after
                                                                                                                                                     avoid undue risk of harassment.
                                                                Approval from [REDACTED]



                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  88         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 100                       USAI                     9/11/2019         DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  89         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 101         USAI funds available for obligation    9/12/2019         DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                     (b)(6): personal information - The email addresses and telephone numbers of
                                                            Updated 97-0100 O&M, Defense-wide
  90         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 102                                                9/5/2019          DoD/OMB         (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                       apportionment
                                                                                                                                                     harassment.
                                                                                                                                                                                                                                          Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 36 of 40




                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  91         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 103          USAI another footnote extension       9/7/2019          DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 15                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                Vaughn Index
                                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                   Bates Number                                     Title                      Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Email from DoD SecDef Chief of Staff to DoD senior officials regarding press
                                                                                                                                                     guidance. The email includes a specific reference to a communication involving the
                                                                                                                                                     President or his immediate advisors. Partial duplicate of Bates 136 from December 12,
  92         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 104                     Re: USAI                   9/12/2019              DoD     (b)(5), (b)(6)
                                                                                                                                                     2019 production.

                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  93         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 105       RE: USAI latest apportionment footnote   9/6/2019               DoD        (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.


                                                                                                                                                     (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                                     Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                                                     DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                                                     apportionment pause footnote and providing background information to aid
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 106 - `19
  94                                                                       Ukraine                   9/5/2019               DoD     (b)(5), (b)(6)   deliberation in crafting DoD response to the notification. Duplicate of Bates 013-14.
                               107
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                     of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.


                                                                                                                                                      (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                                     communications privilege - Email communications regarding proposed DoD-OMB
                                                                                                                                                     joint talking points developed by agency counsel that were debated and not released.
                                                            RE: From POLITICO - Trump slow-walks
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 108 - 19                                                                                             The email exchange also includes a specific reference to communications involving
  95                                                         Ukraine military aid meant to contain   8/29/2019         DoD/OMB      (b)(5), (b)(6)
                               109                                                                                                                   the President or his immediate advisors. Partial duplicate of Bates 026.
                                                                            Russia
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                     (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                                     communications regarding proposed DoD-OMB joint talking points developed by
                                                            RE: From POLITICO - Trump slow-walks
                                                                                                                                                     agency counsel that were debated and not released. Partial duplicate of Bates 108-109.
  96         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 110        Ukraine military aid meant to contain   8/29/2019         DoD/OMB      (b)(5), (b)(6)
                                                                            Russia
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                     (b)(5): deliberative process privilege - Email from DoD Comptroller to DoD senior
                                                                                                                                                                                                                                            Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 37 of 40




                                                                                                                                                     officials regarding potential impact of USAI holds
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 111 - 19     RE: [Non-DoD Source] Ukraine (USAI
  97                                                                                                 8/27/2019              DoD     (b)(5), (b)(6)
                               112                                       funding)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 16                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                             Vaughn Index
                                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                   Title                    Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Duplicate of Bates
                                                                                                                                                077, which duplicates Bates 076, but forwarded to two other DoD senior officials for
                                                                                                                                                informational purposes.
  98         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 113                FW: Ukraine                8/12/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                includes a specific reference to communications involving the President or his
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 114 - 19                                                                                        immediate advisors. Duplicate of Bates 093-094.
  99                                                            RE: POTUS follow up             6/24/2019              DoD     (b)(5), (b)(6)
                               116
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.

                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 117 - 19                                                                                        USAI.
  100                                                      Comptroller 5 -15 for W/E 8/16/19    8/15/2019              DoD     (b)(5), (b)(6)
                               119
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 120 - 19                                                                                        USAI.
  101                                                      Comptroller 5 -15 for W/E 8/23/19    8/22/2019              DoD     (b)(5), (b)(6)
                               121
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 122 - 19                                                                                        USAI.
  102                                                      Comptroller 5 -15 for W/E 9/6/19     9/5/2019               DoD     (b)(5), (b)(6)
                               123
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
                                                                                                                                                                                                                                       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 38 of 40




           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 124 - 19                                                                                        USAI.
  103                                                      Comptroller 5 -15 for W/E 9/13/19    9/12/2019              DoD     (b)(5), (b)(6)
                               125
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.




                                                                                                            Page 17                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                   Vaughn Index
                                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
Doc. No.                  Bates Number                                    Title                     Date                Agency      Exemptions                         Explanation of Withheld Information/Exemption(s)

                                                                                                                                                      (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                      Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                      issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 126 - 19                                                                                              USAI.
  104                                                       Comptroller 5 -15 for W/E 9/20/19     9/19/2019              DoD        (b)(5), (b)(6)
                               128
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.
                                                                                                                                                      (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                      Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                      issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 129 - 19                                                                                              USAI.
  105                                                       Comptroller 5 -15 for W/E 9/27/19     9/26/2019              DoD        (b)(5), (b)(6)
                               131
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(5): deliberative process privilege - Email from DoD regarding possible
                                                                                                                                                      continuation of the apportionment footnote and the potential impacts of such a pause.
  106        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 132                 USAI Status                 7/30/2019         DoD/OMB         (b)(5), (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency policy to avoid undue
                                                                                                                                                      risk of individual harassment

                                                                                                                                                      (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                      Email exchange among senior DoD officials regarding briefing materials that also
                                                                                                                                                      reference communications involving the President or his immediate advisors.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 133 - 19   RAH for [REDACTED] (Final docs on
  107                                                                                             8/16/2019              DoD        (b)(5), (b)(6)
                               136                                      USAI)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                        briefing materials and talking points prepared for SECDEF in anticipation of a
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 137 - 19 READ AHEAD FOR THE SECRERTARY                                           (b)(1) 1.4(d), (b)(5),
  108                                                                                               N/A                  DoD                            meeting with the President or his immediate advisors.
                               138                                OF DEFENSE                                                             (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                        briefing materials and talking points prepared for SECDEF in anticipation of a
                                                                                                                                                                                                                                                Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 39 of 40




           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 19 139 -                                                                         (b)(1) 1.4(d), (b)(5),
  109                                                    [REDACTED] Ukraine Security Assistance   8/19/2019              DoD                            meeting with the President or his immediate advisors.
                              19 140                                                                                                     (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.



                                                                                                              Page 18                                                                                CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                   Vaughn Index
                                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                  Bates Number                                    Title                     Date                Agency      Exemptions                        Explanation of Withheld Information/Exemption(s)


                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege - summary aof discussions at Deputies' Small
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 19 141 -   Ukraine Deputies Small Group Readout                                  (b)(1) 1.4(d), (b)(5), Group meeting and assessment of courses of action going forward relating to USAI
  110                                                                                             7/29/2019              DoD
                              19 143                                  July 26, 2019                                                      (b)(6)
                                                                                                                                                        (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                        undue risk of harassment.

                                                                                                                                                      (b)(5): deliberative process privilege - responses to SECDEF's August 16 inquiry of
                                                                                                                                                      senior DoD staff regarding the status of USAI funding and staff response including
                                                                                                                                                      forwarding of guidance from OMB, to inform SECDEF regarding prospective courses
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 144 - 19                                                                                              of action.
  111                                                         Re: Ukraine Assistance Funding      8/16/2019              DoD        (b)(5), (b)(6)
                               146
                                                                                                                                                      (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                      employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                      to agency practice to avoid undue risk of harassment.
                                                                                                                                                                                                                                                Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 40 of 40




                                                                                                              Page 19                                                                                CPI v. DoD, No. 19-3265 (D.D.C.)
